19 F.3d 1428
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Allen BOOTHE, Plaintiff-Appellant,v.D. A. WILLIAMS, Warden, Powhatan Correctional Center,Defendant-Appellee.
No. 93-6947.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 22, 1993.Decided:  March 10, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Rebecca B. Smith, District Judge.  (CA-93-832)
Richard Allen Boothe, Appellant Pro Se.
E.D.Va.
AFFIRMED IN PART, VACATED IN PART, AND REMANDED.
Before HALL, WILKINS, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Appellant raises two claims:  (1) that the Defendant violated his due process rights by placing him in isolation for five days without cause and denying him his personal property during this time;  and (2) that the Defendant violated his due process rights by permanently depriving him of his personal property.  Our review of the record and the district court's opinion discloses that Appellant's claim of property deprivation is without merit.  Accordingly, we affirm on the reasoning of the district court.  Boothe v. Williams, No. CA-93-832 (E.D. Va.  Aug. 16, 1993).


2
However, appellant's claim that the Defendant violated his due process rights by placing him in isolation for five days without cause is sufficient to withstand dismissal under 28 U.S.C.Sec. 1915(d) (1988).  Accordingly, we vacate that part of the district court's order which dismisses this claim and remand the case to the district court for further proceedings.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.